Citation Nr: 0949061	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted the Veteran's claim for service 
connection for posttraumatic stress disorder (PTSD), 
evaluating it at 10 percent disabling, effective the date of 
the claim, January 10, 2006.  The Veteran filed a timely 
Notice of Disagreement (NOD) in October 2006, disagreeing 
with the evaluation assigned for PTSD.  Subsequently, in 
November 2007, the RO provided a Statement of the Case (SOC).  
In December 2007, the Veteran filed a timely substantive 
appeal to the Board.  In February 2008, the RO provided a 
Supplemental Statement of the Case.  

The Veteran did not request a hearing before the Board.  

Other matters

The Board notes that, in the September 2006 decision from 
which this appeal arises, the RO granted the Veteran's claim 
for service connection for bilateral hearing loss, and denied 
his claim for service connection for tinnitus.  As the 
September 2006 decision granted the Veteran's claim for 
service connection for bilateral hearing loss and the Veteran 
did not appeal the rating assigned, that decision is 
considered final and is not before the Board.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009).  In the October 2006 NOD, 
the Veteran specifically indicated that he wished to appeal 
the denial of his tinnitus claim.  In a November 2007 rating 
decision, the RO granted the Veteran's claim for tinnitus.  
As the Veteran did not appeal the rating or effective date 
assigned for his tinnitus, there is no issue relating to 
tinnitus that remains in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A determination has been made that additional evidentiary 
development is necessary.  38 C.F.R. § 19.9 (2007).  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.  The 
relevant evidence is briefly summarized below.  

First, some private treatment records have not been 
associated with the claims file.  The Board notes that the 
record contains a single private treatment record from the 
office of Dr. Larry J. Carlson, a clinical psychologist, 
filed at the RO's request in April 2006.  In a subsequent 
September 2006 VA PTSD examination, the examiner reported 
that the Dr. Carlson had met with the Veteran for therapy 
sessions for the past 32 weeks.  The file does not contain 
any notation indicating that the RO sought to acquire any 
notes or records created during these regular therapy 
sessions.  As such, the PTSD examiner did not review these 
notes prior to analyzing the Veteran's disorder.  

Second, as will be detailed below, in a December 2005 private 
treatment record, Dr. Carlson evaluated the Veteran's 
disorder as being of greater severity than reflected in the 
September 2006 VA PTSD examination.  In the December 2005 
examination report, Dr. Carlson assigned a Global Assessment 
of Function (GAF) score of 56, while the September 2006 
examiner assigned a score of 68.  The Board notes that the RO 
assigned a 10 percent evaluation based largely upon the 
findings in the September 2006 VA examination report.  
However, one year later, in an October 2007 examination 
report, the same VA examiner assigned a GAF score of 52.  As 
the scores fluctuated within a two year period, the Board 
finds that the AMC/RO should procure Dr. Carlson's therapy 
notes, in part, to determine the nature of the Veteran's 
disorder throughout the period of time in question and to 
evaluate whether the mild symptomatology reflected in the 
December 2005 VA examination report was an aberration.  
38 C.F.R. § 3.159(c)(1) (2009).

The Board also notes that VA treatment records only date to 
February 2009 and finds that those should be procured as 
well.  In accordance with the VA's duty to assist in 
obtaining evidence necessary to substantiate the Veteran's 
claim, the Board finds that all pertinent medical records 
from a VA facility or from non-VA facility, to include 
records from the office of Dr. Larry J. Carlson, should be 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(1)(2).  

With respect to the current severity of the psychiatric 
disorder at issue, the Veteran and his wife have each written 
credible statements, indicating a worsening of the Veteran's 
PTSD symptomatology since the last VA PTSD examination, 
performed in September 2006.  As noted above, the treatment 
records indicate either a fluctuation or a worsening in the 
Veteran's symptoms during the applicable time period.  The 
relevant evidence is summarized below.

Reviewing the evidence of record, in the December 2005 
private treatment record, authored just prior to the filing 
of his claim, the examiner detailed symptoms of depressed 
mood, difficulty sleeping, problems with memory, distressing 
dreams, intrusive recollections, and anxiousness; and 
assigned a Global Assessment of Function (GAF) score of 56.  

Subsequently, in a September 2006 VA PTSD examination, upon 
which the RO apparently based their rating decision, the 
examiner indicated that many of the Veteran's symptoms, 
including difficulty sleeping, irritability, and depression, 
had improved or abated.  The Veteran was noted to sleep eight 
hours a day four nights a week, and five to six hours a night 
three days a week.  The examiner noted that the Veteran's 
mood was euthymic throughout the interview.  The clinician 
also noted that the Veteran drank two beers per night, and up 
to six a day during fishing trips.  He diagnosed PTSD with a 
GAF score of 68.

A little over a year later, in an October 2007 VA PTSD 
examination, the psychiatrist noted that the Veteran's wife 
reported that the Veteran had become more temperamental and 
started carrying a gun with him everywhere he went.  The 
examiner did not report any great change in symptomatology, 
except for a slight increase in arousal symptoms, 
particularly with sleep.  He also stated that the Veteran's 
mood during the interview was mildly anxious.  The GAF score 
was 52.

In a November 2007 statement, the Veteran reported that the 
October 2007 VA examiner based his report off a 20 to 30 
minute interview.  He reported being unable to sleep due to 
thoughts about Vietnam or the current war, and nightmares 
while sleeping.  The Veteran stated that, in order to sleep, 
he would drink anywhere from 12 to 18 cans of beer.  His wife 
had told him that he would talk about his time in service at 
night, but he could not recall what he said.  He also stated 
that his temper had increased so that he now had a "short 
fuze."  

The claims file contains VA treatment records, subsequent to 
the October 207 VA examination, dated through February 2009.  
Of note, in a May 2007 VA treatment record, authored by the 
Veteran's social worker/group therapy leader, the examiner 
characterized the Veteran's PTSD as chronic and severe.  

In a September 2008 statement, the Veteran's social worker 
indicated that the Veteran had reported an increase in 
frequency and tendency of his avoidance behaviors.  He now 
avoided performing activities with others, including family 
members, causing strain on all relations, including his wife.  
She noted that the Veteran's flashbacks now occurred 
approximately once per day.  The examiner also indicated that 
the Veteran now exhibited significant hyperarousal symptoms, 
as he was always on guard and waiting for an ambush.  She 
also stated that he had stopped hunting because he was 
sickened by the sight of blood.    

In a December 2008 VA treatment record, the examiner noted 
that the Veteran had been diagnosed with sleep apnea, had 
been fitted with CPAP, and was trying to find a mask that 
would work well for him.  After a discussion, the examiner 
diagnosed, in part, obstructive sleep apnea, PTSD, and 
alcohol abuse.  

In a February 2009 statement, the Veteran's wife indicated 
her belief that the Veteran's symptoms were worsening.  Of 
note, she indicated that the Veteran had greater symptoms of 
depression and that he was not able to sleep through the 
night, even with oxygen, due to nightmares.  She reported 
that he was now drinking a great deal just to sleep without 
nightmares.  Over the past few months, she had experiences 
during which he would grab her during the night, sometimes so 
hard that it hurt.  She also reported that, often, she would 
now find him drinking by himself, listening to Vietnam-era 
music, and crying while thinking about service.    

In a December 2009 brief, the Veteran's representative 
specifically requested a new examination, based on the 
examination's being too old to adequately evaluate the 
current state of his condition and the Veteran's assertion 
that it was inadequate due to the short time in which the 
examiner met with him.  (Emphasis added.)  As the examination 
merely reports the Veteran's symptoms as of October 2007, the 
Board does not find that it is inadequate.  However, the 
Board finds sufficient evidence indicating a potential 
worsening of the disorder to support a remand for a 
contemporaneous examination to determine the current severity 
of the Veteran's PTSD symptoms.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The Board also notes that the Veteran and his wife have each 
asserted that the Veteran is consuming alcohol as a method of 
coping with his PTSD sleep symptoms.  In a December 2008 VA 
treatment record, the examiner diagnosed "alcohol abuse."  
This evidence raises a claim for secondary service connection 
for alcoholism.  See 38 C.F.R. § 3.310 (2009).  The Board 
also finds that this raised claim is inextricably intertwined 
with the claim for a higher initial or staged rating for PTSD 
on appeal because it could have a significant impact upon the 
other claim, which in turn could render any review of the 
decision on the other claims meaningless and a waste of 
appellate resources.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  As part of the 
above-mentioned examination, the examiner is to determine if 
the Veteran meets the diagnostic criteria for "alcohol 
dependence," and if so whether it is at least as likely as 
not (50 percent or greater probability) that such a disorder 
was caused or aggravated by his service-connected PTSD.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  See also, infra, Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

With respect to the raised claim of secondary service 
connection for alcoholism, the Board is cognizant of Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, which 
prohibits, effective for claims filed after October 31, 1990, 
[as in this case] payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2009).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court) has held that there 
can be service connection for compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Court further 
stated that such compensation would only result "where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, to include the 
raised, intertwined claim for secondary 
service connection for alcoholism.  See 
38 C.F.R. § 3.310; Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for the Veteran since February 2009; and 
any outstanding treatment records from Dr. 
Larry J. Carson.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant.  All 
such records procured as a result of this 
remand shall then be associated with the 
claims file.

3.  The AMC/RO should schedule the Veteran 
for a psychiatric examination to determine 
the current severity of his service-
connected PTSD and whether there is a 
causal relationship between the Veteran's 
alcoholism and his service-connected PTSD.  
The claims folder, to include all evidence 
procured as part of this remand, should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must indicate in the report of 
examination that the claims file was 
reviewed.  All signs and symptoms of the 
service-connected psychiatric disorder 
should be reported in detail. The examiner 
should also describe the impact of the 
Veteran's psychiatric disorder on his 
occupational and social functioning.  The 
rationale for all opinions must be 
explained in detail, particularly if the 
diagnosis conflicts with previous 
diagnoses.

Furthermore, following a review of the 
relevant medical evidence in the claims 
file, an interview with the Veteran and 
any other tests that are deemed necessary, 
the examiner is also requested to answer 
the following questions:  

(a)	Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's meets 
the diagnostic criteria for alcohol 
dependence?

(b)	If the answer to question (a) is 
yes, is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's alcohol 
dependence was caused or aggravated by 
his service-connected PTSD disorder?  

The examiner is informed that aggravation 
for legal purposes is defined as a chronic 
worsening of the underlying disability 
versus a temporary flare up of symptoms.  
It represents a permanent increase in 
severity, beyond the natural progression 
of the disease or injury.

Also, use by the examiner of the "at least 
as likely as not" language in responding 
is required.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

If the Veteran's has an alcohol dependence 
disorder that was aggravated by his 
service-connected PTSD, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the alcohol dependence disorder before the 
onset of aggravation. (e.g., early stage, 
intermediate stage)

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, they should so 
indicate in the examination report.

4.  After the directed development has 
occurred, the AMC/RO must adjudicate the 
raised, intertwined claim for secondary 
service connection for alcoholism or 
alcohol dependence under the provisions of 
38 C.F.R. § 3.310 and Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  If this 
claim is denied, the Veteran must be 
afforded an opportunity to appeal.  

5.  The AMC/RO must re-adjudicate the 
Veteran's claim for an initial or staged 
rating in excess of 10 percent for his 
PTSD.  If the claim is not granted to the 
Veteran's satisfaction, the AMC/RO must 
issue an appropriate SSOC and return the 
claim to the Board for final disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002 & Supp. 
2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


